Citation Nr: 0733743	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for post-operative 
residuals of a total left hip arthroplasty for avascular 
necrosis with residual scarring in excess of 50 percent.  

2.  Entitlement to an initial increased rating for migraine 
headaches in excess of 10 percent.  

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).  

4.  Entitlement to a separate compensable rating for limited 
lateral excursion associated with postoperative residuals of 
orthognathic surgery with trismus and paresthesia for mal-
occlusion, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
January 1984 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.   

The case subsequently was transferred to the RO in Waco, 
Texas, and that office forwarded the appeal to the Board.   

A May 2004 rating decision initially granted service 
connection for the disorders at issue and assigned the 
disability ratings as stated on the title page.  The veteran 
filed a timely notice of disagreement (NOD) in October 2004 
as to the initial ratings assigned for the service-connected 
for postoperative residuals of a total left hip arthroplasty 
for avascular necrosis with residual scarring, migraine 
headaches, and GERD and after a May 2005 statement of the 
case (SOC) was issued the appeal was perfected by filing VA 
Form 9 in June 2005.  

In pertinent part, an October 2004 rating decision confirmed 
and continued the 20 percent rating for limited lateral 
excursion associated with postoperative residuals of 
orthognathic surgery with trismus and paresthesia for mal-
occlusion. 

An April 2005 rating decision granted service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine with radiculopathy and assigned an 
initial 40 percent disability rating, and also granted a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  

As explained in a December 2005 RO letter to the veteran, he 
filed a July 2005 NOD to the October 2004 decision confirming 
and continuing the assignment of a 20 percent disabling for 
limited lateral excursion associated with postoperative 
residuals of orthognathic surgery with rismus and paresthesia 
for mal-occlusion.  After a February 2006 SOC was issued on 
that matter, that appeal was perfected by filing VA Form 9 in 
March 2006.  

Although the veteran had requested a videoconference with a 
Veterans Law Judge (VLJ) of the Board and later requested a 
travel Board hearing with a Board VLJ, in April 2006 he 
withdrew his requests for a hearing.  

A November 2006 rating decision denied service connection for 
Barrett's esophagus but no appeal has been taken from that 
decision.  


FINDINGS OF FACT

1.  The veteran's post-operative residuals of a total left 
hip arthroplasty for avascular necrosis with residual 
scarring, are manifested by an asymptomatic post-operative 
scar and not more than moderately severe weakness, pain, and 
limitation of motion.   

2.  The veteran has incapacitating headaches on an average of 
twice per month but his headaches are not productive of 
severe economic inadaptability. 

3.  The veteran's GERD is manifested by persistently 
recurrent epigastric distress with pyrosis, but such symptoms 
are not accompanied by substernal, arm or shoulder pain 
productive of considerable impairment of health. 

4.  The veteran has limitation of inter-incisal motion to no 
more than 27 mm. and there is insufficient evidence of 
clinically identifiable sensory impairment due to his 
inservice dental surgery.  


CONCLUSIONS OF LAW

1. An initial rating for postoperative residuals of a total 
left hip arthroplasty for avascular necrosis with residual 
scarring in excess of 50 percent is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Code 5054 (2007).

2. An initial rating of 30 percent, but no higher, for 
migraine headaches is warranted.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
4.124a, Diagnostic Code 8100 (2007).   

3. An initial 10 percent rating for GERD, but no higher, is 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.31, 4.114, 
Diagnostic Code 7346 (2007). 

4.  A separate compensable rating for limited lateral 
excursion or sensory impairment associated with postoperative 
residuals of orthognathic surgery with trismus and 
paresthesia for mal-occlusion, currently evaluated as 20 
percent disabling, is not warranted.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.25, 4.150, Diagnostic Code 9905 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R § 3.159.  But, VA is not required to 
provide a predecisional adjudication of what evidence is 
needed to grant a claim because "the duty to notify deals 
with evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  
Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify claimants of the information and 
medical or lay evidence needed to substantiate a claim, which 
information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the veteran was notified of the VCAA requirements by RO 
letter of February 2004, prior to the May 2004 rating 
decision which initially granted service connection for the 
disorders at issue and assigned the disability ratings as 
stated on the title page.  The veteran filed a timely notice 
of disagreement (NOD) in October 2004 as to the initial 
ratings assigned for the service-connected for postoperative 
residuals of a total left hip arthroplasty for avascular 
necrosis with residual scarring, migraine headaches, and GERD 
and after a May 2005 statement of the case (SOC) was issued 
the appeal was perfected by filing VA Form 9 in June 2005.  

As explained in a December 2005 RO letter to the veteran, he 
filed a July 2005 NOD to an October 2004 rating decision 
which confirmed and continued the assignment of a 20 percent 
disabling for limited lateral excursion associated with 
postoperative residuals of orthognathic surgery with rismus 
and paresthesia for mal-occlusion.  After a February 2006 SOC 
was issued on that matter, that appeal was perfected by 
filing VA Form 9 in March 2006.  

While a specific VCAA notice was not provided as to the issue 
of entitlement to a separate compensable rating for limited 
lateral excursion associated with postoperative residuals of 
orthognathic surgery with rismus and paresthesia for mal-
occlusion, currently evaluated as 20 percent disabling, 
because this claim, under the facts before the Board, is 
denied as a matter of law, no further duties exist under the 
VCAA with respect to notification of what is needed to 
substantiate that claim or to assist in evidentiary 
development.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

After service connection for the disabilities at issue was 
granted, the veteran disagreed with the assigned evaluations, 
and the issues became entitlement to initial compensable 
ratings.  

When VCAA notice is given as to an original service 
connection claim, further VCAA notice of "downstream" 
issues, e.g., an initial rating or effective date, is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  It was 
recently held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability, and that 
VCAA notice must address all of these elements.  Id. at 484, 
486, 488.  The Court did not address VAOPGCPREC 8-2003. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

The veteran's service medical records (SMRs) are on file.  
Also, VA rating examinations have been accomplished and 
private clinical records are also on file.  Also, in June 
2006 the veteran stated that he had no additional evidence to 
submit.  As there is no indication of the existence of 
additional evidence to substantiate the claims, the Board 
concludes that there has been compliance with the duty-to-
assist provisions of the VCAA.  

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.

Each disability is to be viewed in relation to its history.  
38 C.F.R. § 4.1.  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The appellant perfected an appeal as to the original 
assignment of disability ratings for the disorders at issue.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged", i.e., 
different disability ratings may be assigned reflecting any 
variance in the level of severity during the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  



Background

On VA dental examination in February 2004 it was reported 
that the veteran had had orthognathic surgery in 1985 to 
correct a malocclusion.  He stated that thereafter he had had 
limitation in opening his mouth.  He reported having had 
follow-up surgeries and physical therapy to increase his oral 
opening which had helped but had not completely restored his 
opening.  Since then, the opening had decreased.  He reported 
having numbness in the upper and lower lips following 
surgery.  He had difficulty eating because he could not open 
his mouth widely but had no current jaw pain.  

On examination the veteran had no gross maxillofacial 
deformity.  He complained of a subjective alteration in 
sensation in the infraorbital and mental nerve distributions, 
bilaterally.  The infraorbital nerve distribution was intact 
to pinprick and light touch.  The mental nerve distribution 
was not intact to pinprick and light touch sensory 
discrimination.  As to temporomandibular joint range of 
motion, the inter-incisal opening was 27 mm.  The protrusive 
movement was 4 mm.  The right lateral movement was 3 mm. and 
the left lateral movement was 3 mm.  There were no gross oral 
lesions but there were well-healed scar bands in the 
vestibules which was consistent with past orthognathic 
surgery.  He was missing teeth numbers 1, 5, 12, 16, 17, 21, 
28, and 32.  His oral hygiene was good.  There was occlusion 
of angle Class I at the canines.  There was 1 mm. slide from 
centric relation to centric occlusion.  A panoramic dental 
tomogram revealed surgical wires at a Le Fort I level.  
Surgical pins were present at the genioplasty level.  There 
was no evidence of temporomandibular joint bony ankylosis.  
The diagnosis was status post orthognathic surgery with 
postoperative trismus and paresthesia of the infraorbital and 
mental nerve distributions.  

On VA general medical examination in February 2004 it was 
noted that the veteran had first had a burning taste in his 
throat in about 1996 which was eventually treated with 
Tagamet and Gaviscon.  After switching to another medication 
in 2003, he noticed a significant reduction in his symptoms.  
Chronic GERD was diagnosed in December 2003.  He had a 
history of a left hip replacement and jaw surgery due to mal-
alignment.  

On examination the veteran was in no apparent distress.  He 
was 69 inches in height and weighed 218.8 lbs.  His posture 
and gait were within normal limits.  His head and face were 
within normal limits.  His teeth were in fair repair.  His 
sinuses were without tenderness and his oropharynx was within 
normal limits.  His bowel sounds were normal and there was no 
abdominal tenderness or masses.  The diagnoses included GERD 
with good response to medication.  

On VA orthopedic examination in February 2004 it was stated 
that the veteran's weight was 212 lbs.  It was noted that he 
had first had left hip pain in 1994 which progressively 
worsened.  Due to radiologically documented avascular 
necrosis he had a total left hip replacement and subsequently 
took Celebrex, an anti-inflammatory medication.  He had done 
fairly well since that surgery but continued to have pain in 
the left thigh and groin area, but more chronic in the mid-
thigh.  The examiner noted that this was not at all unusual 
in hip replacement patients.  There had been some question of 
circulatory problems in the lower extremities but 
claudication had never been identified.  It was noted that 
the veteran tried to play golf about once a week and used a 
cane intermittently as needed.  

On examination the veteran had a well-healed surgical scar on 
the posterolateral aspect of the left hip which was 22 cms. 
long.  Both hips flexed no more than 100 degrees.  With the 
left hip flexed to 90 degrees, he had passive external 
rotation of about 10 degrees and internal rotation of perhaps 
10 degrees on the left.  He had strong posterior tibial 
pulses, bilaterally, suggesting adequate peripheral 
circulation.  The examiner stated that the veteran had 
distinct disability related to the left hip disorder with 
functional impairment in association with activities, e.g., 
running, jumping, etc.  He was also greatly limited with 
regards to range of motion in activities such as deep knee 
bending, stooping, squatting, kneeling, and crawling.  The 
impairment was on the basis of structural changes from the 
arthroplasty components.  Additionally, he had residual pain 
in the groin and distal thigh areas but there was no 
indication of instability or incoordination.  Weakness and 
fatigability were not particular issues of impairment.  
Repetitive use of the lower extremities, especially as 
related to simply standing and walking was associated with 
increased functional impairment with regards to a slight 
degree of increased pain.  X-rays revealed no loosening of 
the left hip prosthesis.  

On VA neurology examination in February 2004 the veteran 
reported having headaches that were tight and pounding.  They 
occurred bi-temporally and involved the top of his head.  
They occurred daily but were mild and lasted for about 1/2 
hour.  He reported getting much more severe headaches which 
occurred about once every 2 weeks and lasted for several 
hours.  The difference in terms of pain were estimated, on a 
scale of 10, to be 2 for the mild headaches and 8 for the 
severe headaches.  He took only over-the-counter medications.  
When he had the more severe headaches he would take off from 
work and go to a quiet place at home, and rest.  There were 
no prodromal symptoms.  

On examination the veteran's 2nd through 12th cranial nerves 
were intact, bilaterally.  He had full motor strength 
throughout.  Reflexes were 2+ and symmetric.  There were no 
pathologic reflexes.  Sensation was intact to pinprick, 
touch, and position sense.  His gait and station were normal.  
The diagnosis was chronic daily headaches.  It was commented 
that they were a variety of migraine, with certain headaches 
more severe than others.  The frequency of occurrence of 
these different intensities was described above but his 
neurological examination was otherwise normal.  

Records from the Austin Endoscopy Center reveal that a 
clinical record of July 2004 noted that the veteran had had 
severe acid regurgitation for 4 years.  Tagamet now provided 
some relief.  He had had persistent left lower quadrant 
abdominal pain associated with diarrhea, which was sometimes 
worse with eating and now occurred on a daily basis.  He had 
gained no appreciable weight.  He still had some reflux 
symptoms characterized by mid-epigastric burning pain with 
intermittent regurgitation but the severity was much better.  
On review of his systems it was noted that he had heartburn, 
regurgitation, and filled up quickly at meals.  He had 
abdominal pain but no loss of control of bowel movements.  On 
examination he weighed 223 lbs. and was well developed.  His 
bowel sounds were positive.  His abdomen was soft and non-
tender.  The assessment was heartburn.  It was noted that his 
heartburn and regurgitation were quite impressive.  A July 
2004 EGD found a hiatal hernia with possible small tongue of 
Barrett's esophagus.  He had a normal appearing duodenum.  In 
August 2004 it was noted that he had a completely patulous 
lower esophageal sphincter and a short esophagus of 35 cms.  
It appeared visually that he had a few centimeters of 
Barrett's esophagus but multiple biopsies were negative for 
Barrett's esophagus.  He had previously taken Protonix but it 
gave him migraine headaches.  Taking Prilosec, obtained over-
the-counter, had not helped.  On examination his weight was 
222 lbs.  The assessment was reflux.  

VA outpatient treatment records reveal that in August 2004 
the veteran reported that his headaches started in the back 
of his neck and radiated to the top of his head.  He had 
accompanying photophobia and phonophobia.  He had 
hypersensitivity of the face and head.  He also had 
significant chronic neuropathic pain of uncertain etiology 
following his left hip replacement.  A colonoscopy and 
esogastroduodenoscopy (EGD) were negative.  His GERD symptoms 
were controlled with proton pump inhibitor medication.  It 
was noted that he had not worked since retiring from military 
service but he would return to attending college.  On 
examination he was unable to open his mouth beyond 1.5 cms. 
(estimated between teeth margins) but there were no oral 
masses or lesions.  

An August 2004 records from the Neurology Associates 
indicates that with his headaches the veteran had severe 
phonophobia, photophobia, nausea, vomiting, and teichopsia.  
His low level pressure headache was present most of the time.  
His migraines occurred two to three times per month.  On 
examination sensation of his face was intact, bilaterally, to 
all modalities.  Masseter strength was normal, bilaterally.  
Jaw jerk was normal.  Muscles of facial expression were 
normal and fully strong.  Taste was normal on both sides of 
the tongue.  The tongue protruded normally.  Bulk and tone 
were normal in the extremities.  Sensation was normal in all 
extremities and no abnormality of reflexes was found.  Heel, 
toe, and tandem gaits were normal.  

A September 15, 2004, VA outpatient record noted that the 
veteran had recently fallen and injured his left lower 
extremity (for which was had been treated at the Round Rock 
Medical Center).  He used a cane and ambulated with 
difficulty.  Another clinical record of that same date 
reflects that he was in discomfort only with movement.  He 
preferred a standing posture but could sit and rise 
independently with a great show of difficulty.  There was no 
evidence of complete muscle avulsion and no erythema or 
bruising of the muscle mass or soft tissue.  He walked with a 
cane but with an antalgic gait but there was no weakness.  
While moving from one area of the medical facility he again 
fell, reinjuring his left hip.  

A September 22, 2004, VA outpatient record noted that the 
veteran had no left leg or left hip pain.  It was noted that 
X-rays had found nothing new.  Another clinical record of 
that same date noted that his migraine cephalgia had resolved 
with his current dose of Topomax but he reported having 
feelings of "derealization," as if he had "grease" on his 
brain.  He had decreased coordination and at times an ataxic 
gait.  His GERD symptoms had resolved with medication.  The 
assessment was that his Topomax dosage should be cut back.  
He reported that there was an improvement in his left hip 
pain since his last visit.  It was noted in September 2004 
and November 2004 that a lumbar MRI and electromyogram 
indicated a L5-S1 disc pathology with left L5 and S1 
radiculopathy, worse on the left than the right.  

According to Dr. Henry in November 2004, the veteran had 
reported that the nature and severity of his pain had not 
changed after his hip surgery.  

Records from Dr. Oliver reflect that, in June 2004, the 
veteran complained of abdominal pain located primarily in the 
epigastric region which was characterized as burning.  The 
estimated frequency was every couple of minutes and 
aggravating factors included meals, milk or dairy products.  
The pain was relieved with medication.  He denied melena and 
mucus in his stools.  On examination, his weight was 
unchanged.  He had moderate epigastric pain.  In August 2004, 
the veteran complained of having a headache once or twice a 
month, together with photophobia and phonophobia, as well as 
nausea and vomiting in addition to alternating sweats and 
being cold.  In December 2004, his gastrointestinal symptoms 
were primarily burning, substernal chest pain, and 
regurgitation.  After an endoscopy it was determined that he 
did not have Barrett's esophagus but his symptoms were quite 
severe and required a proton pump inhibitor and if he did not 
use it he could certainly develop Barrett's esophagus.  It 
was recommended that he continue to use a proton pump 
inhibitor indefinitely.

A November 2004 VA outpatient treatment record shows that the 
veteran's movement was slow and guarded but his gait was 
steady and independent.  Mandibular excursion was very 
limited due to past surgery.  The assessment was migraine 
cephalgia, controlled with medication.  On another 
examination later that month, he favored his left lower 
extremity but his gait was steady without evidence of 
myelopathy or radiculopathy.  His toe stance was within 
normal limits but he was unable to perform a left heel 
stance.  

In December 2004, Dr. Holly stated that the sponsor of the 
prosthesis implanted in the veteran had suspended enrollment 
in the study of that new device due to some reports of 
instances in which the ceramic liner had broken in the 
acetabular component requiring in some instances additional 
hip surgery.  Not all such ceramic liners were expected to 
fracture.  

On VA spinal examination in February 2005, it was noted that 
the veteran used a cane as an ambulatory aid and came into 
the examination room in a wheel chair.  It was reported that 
he could not walk more than 20 minutes.  He reported that he 
could not hold a job because of his back pain.  During the 
examination the veteran's gait could not be evaluated because 
he insisted on using a wheel chair and a cane.  The diagnosis 
was disc herniation with radiculopathy.  In a March 2005 
addendum, it was opined that the veteran's lumbosacral 
degenerative disc disease and degenerative joint disease with 
clinical radiculopathy was as likely as not related to the 
same incident inservice which led to the service-connected 
hip arthroplasty.  

On VA examination in March 2005, the veteran reported to the 
examination in a wheel chair.  He reported using a cane as an 
ambulatory aid.  He complained of constant severe hip pain 
which radiated into his legs.  He graded the pain as 9 on a 
scale of 10.  It was aggravated by any movement as well as by 
prolonged walking or standing.  The pain was alleviated by 
applying ice packs.  He stated that he could not walk for 
more than 20 minutes.  He had been four or five months 
without any pain medication.  He complained of stiffness but 
not of heat or redness.  He was currently a student and did 
not work because of pain and not being able to stand for 
prolonged periods.  He had not had any hip subluxation and 
did not have inflammatory arthritis.  

On examination the veteran reported that he could not carry 
out any tests of motion because of pain.  He reported being 
unable to flex the knee or hip at all.  However, passive left 
hip flexion was to 80 degrees, with pain at the extremes.  No 
attempt was made at passive extension.  Passive adduction was 
normal and no active adduction was attempted.  Passive 
abduction as well as external and internal rotation were with 
resistance and active motion was not attempted.  There was no 
abnormal movement, redness or effusion and he had guarding, 
as described, during motion.  He had normal range of motion 
of the knees.  X-rays revealed no loosening of the acetabular 
component of the left hip prosthesis.  

A March 2005 VA outpatient treatment reflects that after 
having sat for a prolonged time the veteran complained of low 
back and left leg pain and he reported that a certain left 
leg movement caused a shock-like effect down that lower 
extremity.  

A July 2005 VA outpatient treatment record reflects that 
general strength in the veteran's legs was satisfactory.  He 
used a cane and walked with a limp.  His gait was mildly 
antalgic.  He could walk on his tiptoes and on his heels but 
pressure on his left foot caused him to limp.  He could stand 
on his tiptoes and on his heels.  There was no atrophy of his 
legs.  He had limited left hip motion with pain on 
manipulation of that joint.  On neurological evaluation, no 
abnormality of his cranial nerves was noted.  He had good 
proximal strength around the hip joints and psoas muscle 
function was excellent, bilaterally.  He had good quadriceps 
and hamstring strength, bilaterally.  There was some 
decreased sensation in the distal left leg and left foot.  

On VA neurology examination in August 2005, the veteran's 
claim file and VA outpatient treatments records were 
reviewed.  It was reported that, in September 2005, the 
dosage of his medication for migraines had been increased 
without any noticeable improvement.  A CT of his head was 
benign.  He complained of severe migraines associated with 
nausea, vomiting, visual scotomas, photophobia, and 
phonophobia.  When incapacitated by his symptoms he had to go 
to bed.  He tried to abort the early onset of headaches by 
taking medication and about 1/2 of the time it would not work 
and the symptoms would then last 1 to 2 days.  He had 
migraines about 1 to 3 times weekly, although some weeks he 
might not have one.  During his migraines he was 
incapacitated.  On a neurologic examination, he was intact 
except for decreased pin prick sensation in the left leg and 
foot.  The diagnosis was migraine headache with aura.

On VA dental examination in January 2006 the veteran 
complained of pain on a level of 3 on a scale of 10.  He 
could not move his jaws very far.  He also had paresthesia 
periorally and migraine headaches.  On examination, he had 
moderate to severe restriction of his maxillary movements.  
Three molars had been removed, but no prosthesis was needed.  
His maximum incisal opening was 30 mm., right excursion was 2 
mm., left excursion was 3 mm., and protrusion was zero.  No 
bone loss was noted.  X-rays revealed some calcification was 
probably occurring in the temporalis muscle or tendon.  This 
was thought to be due to trauma from surgery.  No 
intervention was currently possible.  The condylar head was 
symmetrical, bilaterally, and there was no evidence of 
arthritis.  The diagnosis was a moderately restricted 
mandible secondary to calcification following surgery some 20 
years earlier.  

On VA gastrointestinal examination in January 2006, the 
veteran's claim file and VA outpatient treatments records 
were reviewed.  It was noted that a past endoscopy had been 
negative for Barrett's esophagus.  The veteran complained of 
chronic but intermittent symptoms of esophageal reflux 
despite taking daily medication.  His symptoms occurred while 
sleeping and would awaken him with a burning sensation in his 
chest, choking, and difficulty breathing.  This occurred 
about 2 to 3 times monthly, at which times he had to sit up 
and was often unable to get back to sleep.  He did not have 
dysphagia for solid foods.  He had a burning sensation in his 
chest but no reflux or regurgitation, although he did have a 
feeling of acid reflux.  He had no nausea or vomiting.  He 
took medication.  He did not have anemia but had gained 8 
lbs. in the last year.  The diagnosis was GERD with 
intermittent symptoms on medication.  

On VA orthopedic examination in January 2006, the veteran's 
claim file and VA outpatient treatments records were 
reviewed.  The veteran complained of chronic left hip pain 
which was not improved by his hip replacement and currently 
the pain worsened on standing, walking or sitting for more 
than 20 to 30 minutes.  He would get cramping pain in his 
thigh and pain in his left buttock.  He reported that at 
times he had an unsteady gait and that at times his left leg 
would give out.  In the past, he had fallen on occasions.  He 
used a cane as an ambulatory aid.  He did not have redness, 
swelling or warmth.  Taking medication provided some relief 
and he had recently been given a transcutaneous nerve 
stimulator (TENS) unit which had helped a lot.  As to flare-
ups, on some days his symptoms were worse.  He would awaken 
from sleep in pain and it would last 1 to 3 hours.  This 
occurred about 1 to 2 times monthly.  There was no change in 
his activities or increase in his limitations compared with 
daily chronic symptoms.  It was reported that the veteran 
could not work due to his hip and back conditions.  His 
limitations included no lifting and no physical activity 
except that he could walk a maximum of about 15 to 20 minutes 
daily.  His disabilities caused sleep disturbance and he 
could drive or ride in a car for 30 to 60 minutes.  He needed 
a cane as an ambulatory aid.  

On examination. repetition of left hip flexion increased the 
veteran's pain, muscle weakness, fatigue, and incoordination.  
He also had lack of endurance.  He had cramping in his left 
thigh.  There was no change in his range of motion.  He had 
no redness, swelling, warmth or guarding.  He had severe 
cramping during range of motion testing and had to rest for 
several minutes.  His postoperative left hip scar was well-
healed and non-tender.  He had an antalgic gait, favoring his 
left lower extremity.  He could stand on his heels and toes 
but could only take a few steps due to pain.  There was no 
hip ankylosis.  He had 75 degrees of active left hip flexion 
and 90 degrees passively with pain at 60 to 90 degrees.  
Extension was to 30 degrees and without pain.  Adduction was 
to 20 degrees with pain at 10 degrees.  Abduction was to 45 
degrees with pain at 30 degrees.  External rotation was to 45 
degrees with pain at 20 degrees.  Internal rotation was to 35 
degrees with pain at 20 degrees.  X-rays revealed the 
prosthesis was in position.  The diagnosis was status post 
left total hip arthroplasty for avascular necrosis with 
residuals.  

Postoperative residuals of a total left hip arthroplasty for 
avascular necrosis with residual scarring

A 100 percent evaluation may be assigned for hip replacement 
(prosthesis) with prosthetic replacement of the head of the 
femur or of the acetabulum for 1 year following implantation 
of prosthesis.  A 90 percent evaluation may be assigned 
following implantation of prosthesis, with painful motion or 
weakness such as to require the use of crutches.  A 70 
percent evaluation is assignable for markedly severe residual 
weakness, pain or limitation of motion following implantation 
of prosthesis.  With moderately severe residuals of weakness, 
pain or limitation of motion, a 50 percent evaluation may be 
assigned.  The minimum rating assignable is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5054. 

Initially, the Board notes that the post-operative left hip 
implantation scar is asymptomatic and does not warrant a 
separate compensable rating.  Generally see 38 C.F.R. 
§ 4.118, Diagnostic Codes7801 thru 7805 (2007).  

The veteran has submitted evidence that prosthetic implants 
of the type placed in his left hip have failed in other 
patients.  While this may be true, there is no evidence of 
any similar failure of the prosthetic device implanted in the 
veteran's own left hip.  Rather, repeated X-rays have 
disclosed that the prosthetic implant remains intact.  

The evidence shows that the veteran's left hip disability is 
now characterized by pain in the left thigh and in the left 
groin.  While there is also evidence of pain in his low back 
which is radicular in nature, and radiates down the left 
lower extremity, this is from his service-connected 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine which is assigned a separate 40 percent 
disability rating (by rating decision in April 2005 due to 
flexion being limited to only 5 degrees).  Both motor and 
sensory impairment stemming from the service-connected 
lumbosacral disorder are encompassed in this rating.

The preponderance of the lay and medical evidence establishes 
that the post-operative residuals of a total left hip 
arthroplasty for avascular necrosis with residual scarring, 
are manifested by an asymptomatic post-operative scar and not 
more than moderately severe weakness, pain, and limitation of 
motion.  Normal range of motion of the hip is measured as 0 
to 125 degrees in hip flexion and 0 to 45 degrees in hip 
abduction.  VA examination in January 2006 showed active left 
hip flexion to 75 degrees with the onset of pain at 60 
degrees, and active abduction to 30 degrees before the onset 
of pain.  Previous VA examination findings in February 2004 
showed greater range of motion.  Range of motion findings 
were not obtained on VA examination in March 2005 due to his 
complaint of pain, but passive motion was obtained to 80 
degrees on hip flexion.  VA examination in January 2006 
provided opinion that the range of motion did not change due 
to pain, weakness, fatigue, incoordination or lack of 
endurance.  

On occasions during the appeal, the veteran has had use of a 
wheelchair after two falls in about September 2004, following 
which he was noted as having an antalgic gait.  Subsequently, 
he alternated with use of a cane or wheelchair.  VA clinical 
records in November 2004 described his gait as steady and 
independent.  In July 2005, his leg strength was assessed as 
satisfactory with ability to walk on his tiptoes and heels.  
At that time, there was no evidence of atrophy indicative of 
disuse.  See 38 C.F.R. § 4.40.  VA examination in January 
2006 showed his use of a cane, but that he could stand on his 
heels and toes.

Overall, the preponderance of the lay and medical evidence 
establishes that the veteran's post-operative residuals of a 
total left hip arthroplasty for avascular necrosis with 
residual scarring, are manifested by an asymptomatic post-
operative scar and not more than moderately severe weakness, 
pain, and limitation of motion.  The veteran's report of pain 
and pain on use is credible and consistent with the 
evidentiary record.  There is no competent evidence that use 
of a wheelchair or crutches is medically indicated for his 
left hip disability.  Rather, the medical findings show that 
he has active use of his left hip to the extent that his 
residuals are no more than moderately severe in degree.  The 
benefit of the doubt rule does not apply as the preponderance 
of the evidence is against the claim.  Ortiz v. Principi, 274 
F. 3d. 1361, 1365 (Fed. Cir. 2001).

Accordingly, an initial disability rating in excess of 50 
percent for the service-connected left hip disability is not 
warranted at any time during this appeal.  

Rating for migraine headaches, currently evaluated as 10 
percent disabling

Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months warrant a 
10 percent rating.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months warrants a 30 percent disability 
evaluation; with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability a maximum 50 percent rating is warranted.  38 
C.F.R. § 4.124a, DC 8100 (2007).  

The February 2004 VA neurology examination observed that the 
veteran had severe headaches every two weeks at which time he 
had to take off from work and return home.  Dr. Oliver's 
notes of August 2004 note that the veteran had headaches once 
or twice monthly which were accompanied by significant 
symptomatology.  More recently, the August 2005 VA neurology 
examination note that there was no improve in the veteran's 
headaches despite an increase in the dosage of his 
medication.  He complained of severe migraines which, when 
incapacitating, forced him to go to bed.  As to the 
frequency, he had such headaches from one to three times a 
week but stated that about half the time he could prevent the 
headache by taking medication.  

Even accepting the lower number of only one per week and 
being able to prevent half of those, it is clear that he 
still has two incapacitating headaches per month.  This meets 
the criteria for a 30 percent disability rating.  However, 
the evidence simply does not show that the veteran's 
headaches are so frequent or prolonged as to cause severe 
economic inadaptability.  Accordingly, a rating in excess of 
30 percent for migraine headaches is not warranted.  




GERD

The service-connected GERD is analogously rated by use of a 
"built-up" Diagnostic Code for hiatal hernia.  A disorder 
not listed in the Schedule for Rating Disabilities may be 
rated as if it were a closely related disease or injury, when 
the functions affected, the anatomical localization, and 
symptomatology are closely analogous by use of a "built-up" 
DC with the first 2 digits being from the part of the 
schedule most closely identifying the bodily part or system 
and, followed by a hyphen, the last 2 digits being '99' to 
signify rating as an unlisted condition.  See generally 
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 351 (1992) and Archer v. Principi, 3 Vet. 
App. 433 (1992).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, for the 
highest, and maximum, schedular rating of 60 percent for a 
hiatal hernia there must be symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  For a 30 percent rating there must be 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain productive of considerable impairment of 
health.  A 10 percent rating is assigned when there are two 
or more of the symptoms for a 30 percent rating of less 
severity.  Pyrosis is heartburn.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 27TH Ed., page 1398.  

The veteran was clinically evaluated to determine if he had 
Barrett's esophagus.  Barrett's esophagus, also called 
Barrett's syndrome, is a peptic ulcer of the lower esophagus, 
often with stricture, due to the presence of columnar-lined 
epithelium which may contained functional mucus cells, 
parietal cells, or chief cells in the esophagus instead of 
normal squamous cell epithelium.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 27TH Ed., page 1630.  However, the 
evidence shows that he does not now have Barrett's esophagus, 
which was the basis for the denial of service connection for 
that disorder in the November 2006 rating decision.  

The preponderance of the lay and medical evidence establishes 
that the veteran's GERD is manifested by persistently 
recurrent epigastric distress with pyrosis, but such symptoms 
are not accompanied by substernal, arm or shoulder pain 
productive of considerable impairment of health.  The 
evidence shows that the veteran has obtained a good response 
in controlling his GERD symptoms with medication, but that 
his symptoms of epigastric distress and pyrosis reoccur.  As 
indicated by a VA examination in January 2006, his report of 
recurrent regurgitation may be more consistent with a 
sensation of acid reflux rather than actual reflux or actual 
regurgitation.  In any event, the veteran's GERD has not 
resulted in vomiting or anemia, he has experienced a weight 
gain rather than loss, and there is no competent evidence 
that he has experienced any considerable impairment of health 
due to his GERD.  Accordingly, an initial 10 percent rating, 
but no higher, for the veteran's GERD is warranted.

Dental

The veteran's mandibular fracture residuals have been rated 
as 20 percent disabling under 38 C.F.R. § 4.150, Diagnostic 
Codes 9905 which provides that inter-incisal limitation of 
motion ranging from 0 to 10 mm. warrants a 40 percent 
evaluation; motion from 11 to 20 mm. warrants a 30 percent 
evaluation; and motion from 21 to 30 mm. warrants a 20 
percent evaluation.  In addition, limited motion of the range 
of lateral excursion from 0 to 4 mm. warrants a 10 percent 
evaluation.  The note following Diagnostic Codes 9905 states 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.150, Diagnostic Code 9905 (2007).

In this regard, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2007).  

A note to 38 C.F.R. § 4.124a, provides that the ratings for 
the cranial nerves are for unilateral involvement; when 
bilateral, combine but without the bilateral factor.  

With respect to the trigeminal, 5th cranial nerve, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8205 for paralysis, Diagnostic Code 
8205 for neuritis, and Diagnostic Code 8405 for neuralgia, 
provide that the rating shall be dependent upon the relative 
degree of sensory manifestation or motor loss.  Moderate 
incomplete impairment warrants a 10 percent rating, severe 
incomplete impairment warrants a 30 percent rating, and 
complete impairment warrants a 50 percent rating.

Cranial neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate 
incomplete paralysis.  38 C.F.R. § 4.123.  Cranial neuralgia 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  

Trismus is motor disturbance of the trigeminal nerve, 
especially spasm of the masticatory muscle, with difficulty 
in opening the mouth.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 27TH Ed., page 1759.  

The trigeminal nerve (the 5th cranial nerve) is the origin 
for three other nerves, including the mandibular nerve and 
the maxillary nerve.  The trigeminal nerve is sensory in 
function in supplying the fact, teeth, mouth, and nasal 
cavity, and motor in function in supplying the muscle of 
mastication.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27TH 
Ed., page 1124.  

The infraorbital nerve is a continuation of the maxillary 
nerve, entering the orbit through the inferior orbital 
fissure, and occupying in succession the infraorbital groove, 
canal, and foramen.  Its' functional modality is general 
sensation.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27TH 
Ed., page 1121.  

The mental nerve originates from the inferior alveolar nerve.  
The functional modality is general sensation.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 27TH Ed., page 1122.  

The February 2004 VA dental examination found limited inter-
incisal motion to 27 mm. and limited lateral excursion of 3 
mm. each to the right and to the left.  On VA dental 
examination in January 2006, he had limited inter-incisal 
motion to 30 mm. and limited lateral excursion of 2 mm. to 
the right and to 3 mm. to the left.  

In the veteran's April 2005 NOD he drew attention to the Note 
to Diagnostic Code 9905 stating that "[r]atings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion" and, so, requested that a 
separate 10 percent rating be assigned for limited lateral 
excursion which should be added, not combined, with the 
current 20 percent rating for limited inter-incisal range of 
motion.  

However, determining the overall functional impairment for 
compensation purposes requires combining, not adding, the 
service-connected disorders under the Combined Ratings Table 
at 38 C.F.R. § 4.25 which provides that the greatest 
disability will be combined with the next greatest 
disability, proceeding on to lesser disabilities.  The 
application of the combined ratings table is mandatory.  
38 U.S.C.A. § 1157 (West 2002).  

Here, there is no evidence of limitation of inter-incisal 
motion of less than 21 mm. as required for the next higher 
schedular rating of 30 percent.  Rather, on VA dental 
examination in February 2004 inter-incisal motion was to 27 
mm. and on VA dental examination in January 2006 it was to 30 
mm.

Moreover, a rating higher than 10 percent based on limited 
lateral excursion is not provided for in the Rating Schedule.  

On the other hand, there is also some evidence of 
neurological involvement, as signified by the fact that 
trismus is motor disturbance of the trigeminal nerve.  In 
other words, the limitation of motion of motion of inter-
incisal motion is due to neurologically induced motor 
impairment.  Thus, to the extent that there is neurological 
impairment that causes the motor impairment and limited 
inter-incisal motion, both are contemplated and encompassed 
in the current 20 percent rating.  

However, as to neurological impairment that is solely 
sensory, this is not encompassed in the 20 percent rating 
assigned under Diagnostic Code 9905.  In other words, the 
Board must address whether there is any neurological 
impairment which is solely sensory that warrants a separate 
compensable rating not encompassed by the current 20 percent 
rating under Diagnostic Code 9905, which also encompasses the 
current motor impairment.  

In this regard, on VA examination in February 2004, the 
veteran complained of numbness of the upper and lower lips 
following his inservice dental surgery and a subjective 
alteration of sensation in the distribution of the 
infraorbital and mental nerves, bilaterally.  On physical 
examination sensation to pinprick and light touch was intact 
in the infraorbital nerve distribution but not in the mental 
nerve distribution.  

Subsequently, however, an August 2004 examination at the 
Neurology Associates found that the veteran had sensation of 
the face, bilaterally, that was intact to all modalities.  
Subsequent neurological and dental examinations not only did 
not yield any complaint of impaired sensory function but also 
found no clinical findings indicative of sensory impairment.  

Accordingly, the Board finds that there is not sufficient 
clinical evidence of sensory impairment to warrant a rating 
separate from the current 20 percent rating assigned under 
Diagnostic Code 9905.  

Extraschedular Rating

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

Other evidence indicates that the veteran has been a student, 
at least at times, since his retirement from military service 
and he has not been hospitalized on a frequent basis.  So, in 
this case, the evidence does not indicate the presence of the 
required marked interference with employment.  Given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board finds no basis to refer this 
case for consideration of an extraschedular rating.




ORDER

An initial rating for postoperative residuals of a total left 
hip arthroplasty for avascular necrosis with residual 
scarring in excess of 50 percent is denied.  

An initial increased rating for migraine headaches of no more 
than 30 percent is granted, subject to applicable law and 
regulations governing the award of monetary benefits.  

An initial 10 percent rating for GERD is granted, subject to 
applicable law and regulations governing the award of 
monetary benefits.

A separate compensable rating for limited lateral excursion 
or sensory impairment associated with postoperative residuals 
of orthognathic surgery with trismus and paresthesia for mal-
occlusion is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


